JOHN HANCOCK FUNDS AMENDMENT TO SUB-ADVISORY AGREEMENT John Hancock Asset Management a division of Manulife Asset Management (US) LLC AMENDMENT made as of this 17th day of May, 2013 to the Sub-Advisory Agreement Agreement dated December 31, 2005, as amended (the “Agreement”), among John Hancock Advisers, LLC, a Delaware limited liability company (the “Adviser”), John Hancock Asset Management a division of Manulife Asset Management (US) LLC (formerly, Sovereign Asset Management, LLC), a Delaware limited liability company (the “Sub-adviser”), and each of the investment companies that is a signatory to the Agreement. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. Section 2.c is amended and restated as follows: The Sub-adviser will select brokers, dealers, futures commission merchants and other counterparties to effect all transactions for each Fund, including without limitation, with respect to transactions in securities, derivatives, foreign currency exchange,commoditiesand/or any other investments.The Sub-adviser will place all orders with brokers, dealers, counterparties or issuers, and will negotiate brokerage commissions, spreads and other financial and non-financial terms, as applicable. The Sub-adviser will always seek the best possible price and execution in the circumstances in all transactions.Subject to the foregoing, the Sub-adviser is directed at all times to seek to execute transactionsfor each Fund in accordance with its trading policies, as disclosed by the Sub-adviser to the Fund from time to time, but in all cases subject to policies and practices established by the Fund and described in the applicable Trust’s registration statement.Notwithstanding the foregoing, the Sub-adviser may pay a broker-dealer that provides research and brokerage services a higher spread or commission for a particular transaction than otherwise might have been charged by another broker-dealer to the extent permitted by Section 28(e) of the Securities Exchange Act of 1934 and by the applicable Trust’s registration statement, if the Sub-adviser determines that the higher spread or commission is reasonable in relation to the value of the brokerage and research services that such broker-dealer provides, viewed in terms of either the particular transaction or the Sub-adviser’s overall responsibilities with respect to accounts managed by the Sub-adviser. The Sub-adviser may use for the benefit of the Sub-adviser’s other clients, or make available to companies affiliated with the Sub-adviser or to its directors for the benefit of its clients, any such brokerage and research services that the Sub-adviser obtains from brokers or dealers. 2. Effective Date This Amendment shall become effective upon the later to occur of: (i) approval of the Amendment by the Board of Trustees of the John Hancock trusts that are a signatory hereto, and (ii) execution of the Amendment. 3. Miscellaneous Except as set forth herein, all provisions of the Agreement shall remain in full force and effect. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original but all of which together shall constitute one and the same Amendment. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK ADVISERS, LLC By: /s/ Leo Zerilli Name: Leo Zerilli Title: Senior Vice President and Chief Investment Officer JOHN HANCOCK ASSET MANAGEMENT A DIVISION OF MANULIFE ASSET MANAGEMENT (US) LLC By: /s/Diane R. Landers Name: Diane R. Landers Title: Chief Administrative Officer IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK BOND TRUST on behalf of John Hancock Government Income Fund John Hancock High Yield Fund John Hancock Investment Grade Bond Fund JOHN HANCOCK CALIFORNIA TAX-FREE INCOME FUND JOHN HANCOCK CURRENT INTEREST on behalf of John Hancock Money Market Fund JOHN HANCOCK INVESTMENT TRUST on behalf of John Hancock Balanced Fund John Hancock Global Opportunities Fund John Hancock Large Cap Equity Fund John Hancock Small Cap Intrinsic Value Fund John Hancock Sovereign Investors Fund JOHN HANCOCK INVESTMENT TRUST II on behalf of John Hancock Financial Industries Fund John Hancock Regional Bank Fund John Hancock Small Cap Equity Fund JOHN HANCOCK MUNICIPAL SECURITIES TRUST on behalf of John Hancock High Yield Municipal Bond Fund John Hancock Tax-Free Bond Fund JOHN HANCOCK SERIES TRUST on behalf of John Hancock Mid Cap Equity Fund JOHN HANCOCK SOVEREIGN BOND FUND on behalf of John Hancock Bond Fund JOHN HANCOCK STRATEGIC SERIES on behalf of John Hancock Income Fund JOHN HANCOCK TAX-EXEMPT SERIES FUND on behalf of John Hancock Massachusetts Tax-Free Income Fund John Hancock New York Tax-Free Income Fund JOHN HANCOCK FINANCIAL OPPORTUNITIES FUND JOHN HANCOCK INCOME SECURITIES TRUST JOHN HANCOCK INVESTORS TRUST JOHN HANCOCK PREFERRED INCOME FUND JOHN HANCOCK PREFERRED INCOME FUND II JOHN HANCOCK PREFERRED INCOME FUND III JOHN HANCOCK PREMIUM DIVIDEND FUND JOHN HANCOCK STRATEGIC DIVERSIFIED INCOME FUND JOHN HANCOCK TAX-ADVANTAGED DIVIDEND INCOME FUND Executed on behalf of each Trust and its relevant Series referenced above: By: /d/Hugh McHaffie Name: Hugh McHaffie Title: President
